IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANDRA COOPER, IN HER OWN RIGHT           : No. 646 MAL 2019
AND AS ADMINISTRATRIX OF THE              :
ESTATE OF GENE M. COOPER,                 :
                                          : Petition for Allowance of Appeal
                   Petitioners            : from the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BRENNTAG NORTHEAST, INC., BARLEY          :
SNYDER, AND ALAN J. HAY, MD.,             :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.